Citation Nr: 1106643	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a right leg condition, to 
include lipoma and radiculopathy.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 1977 to 
April 1978, and from January 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

In April 2009, the Board issued a decision which denied the 
Veteran's request for service connection for a right leg 
condition.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2010, based on a Joint Motion for Vacatur and Remand (Joint 
Motion), the Court issued an Order vacating the Board's decision 
and remanding the appeal for compliance with the instructions 
within the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The May 2010 Joint Motion determined that the April 2009 Board 
decision in this case failed to provide an adequate statement of 
reasons or bases for the decision.  The Board improperly narrowed 
the issue on appeal to the right leg lipoma, to the exclusion of 
any other right leg condition raised by the Veteran or the 
record.  Joint Motion at 1.  

The Joint Motion stated that the April 2009 Board decision's 
dismissal of the radiculopathy theory was flawed.  Joint Motion 
at 2.  Specifically, the Joint Motion states:

[B]ecause (1) Appellant is not competent to diagnose 
the basis for his right-leg disorder, Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), (2) the medical 
evidence demonstrated that its cause was likely a 
lumbar spine disorder (R. at 443), and (3) there is 
evidence of in-service back and right-leg events (R. 
at 502 (2/2/80 service medical record re back (SMR)), 
556 (10/11/83 SMR re right leg)), the Board should 
have considered whether that reasonably raised a claim 
for entitlement to service connection for a back 
disability.

Joint Motion at 2.  It was further noted that the Veteran's leg 
pain associated with a clinical diagnosis of a lumbar spine 
disorder was inapposite.  Joint Motion at 2.  The Joint Motion 
vacated the Board's decision and remanded for compliance.  The 
Board was instructed to set forth an adequate statement of 
reasons and bases for subsequent findings and conclusions.  

In January 2011, the attorney submitted a statement concerning 
the appeal in which he indicated that there is also a claim for 
service connection for a low back disability.  He also submitted 
a private medical opinion.  

A claim for service connection for a low back disability has been 
presented and is inextricably intertwined with the issue of 
service connection for a right leg condition as it is argued that 
the right leg condition is secondary to the spine condition.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, the Board 
does not have jurisdiction over the issue of service connection 
for a low back disorder as it has not yet been adjudicated by the 
RO.  Accordingly, the issue of service connection for a right leg 
condition must be deferred.   

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from January 29, 
2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action: 

1.  Request relevant medical records 
from the Augusta VAMC dating from 
January 29, 2009.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Then, after adjudicating the issue 
of entitlement to service connection 
for the Veteran's low back condition 
in a rating decision and providing 
notice of the decision and appellate 
rights to the Veteran and his 
representative, readjudicate his claim 
of entitlement to service connection 
for a right leg condition, to include 
lipoma and radiculopathy.  If service 
connection for the right leg disorder 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the Veteran's claim 
for benefits, to include a summary of 
the evidence received and applicable 
law and regulations considered, since 
the issuance of the SOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



